Citation Nr: 0216834	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for action tremor 
of the right hand, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for action tremor 
of the left hand, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to July 
1992.

In a May 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (the 
RO) granted service connection for action tremors of both 
hands.  Disability ratings of 20 percent were assigned for 
each upper extremity.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
RO which denied increased evaluations for the disabilities 
at issue. 

Other issues

The Board notes that the veteran's November 2001 with the 
October 2001 rating decision notice of disagreement was also 
interpreted by the RO as a claim for service connection for: 
disability due to loss of sleep and short term memory due to 
medication taken for service-connected bilateral action 
tremor in the hands; lack of concentration; neck cramps; 
swelling in the right arm; and numbness across the shoulders 
and right arm.  Although a letter was sent to the veteran in 
December 2001 in which he was told what was needed to 
warrant entitlement to service connection for the claimed 
conditions and that if additional evidence was not received 
by VA within 60 days of the date of the letter the claim 
would be decided based on the evidence on file, no 
subsequent action has been taken by VA with respect to those 
issues.  Consequently, those issues are referred to the RO 
for appropriate action.

The veteran noted in his November 2001 notice of 
disagreement that he had thoracic outlet syndrome, and an 
April 2002 rating decision denied entitlement to service 
connection for thoracic outlet syndrome.  The veteran was 
notified of the denial in a letter dated later in April 
2002.  To the Board's knowledge, the veteran has not filed a 
notice of disagreement, and that issue is not part of the 
current appeal.

FINDINGS OF FACT

1.  The evidence shows no more than mild impairment due to 
incomplete paralysis of the right hand.

2.  The evidence shows no more than mild impairment due to 
incomplete paralysis of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for action tremor of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  § 4.124a, 
Diagnostic Code 8513 (2002).

2.  The criteria for a disability rating in excess of 20 
percent for action tremor of the left hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  § 4.124a, 
Diagnostic Code 8513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected action tremor of the right and left hands.  
Because the two service-connected disabilities are virtually 
identical with respect to history and symptomatology, they 
will be addressed simultaneously.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to an increased disability rating for 
gastrointestinal disability.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001)].  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims is 
as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  

In March and August 2001, the RO sent the veteran letters 
which discussed the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that a claim for an increase for a particular disability is 
complete when there is evidence that shows that the service-
connected disability has gotten worse.  He was also informed 
that he was to provide the RO with the names, addresses, and 
approximate dates of treatment for all health care providers 
who may possess additional records relevant to the claims 
currently on appeal.  The veteran did not identify any such 
evidence.

Additionally, the April 2002 Statement of the Case provides 
the veteran with the appropriate law and regulations and 
serves to inform the veteran of the kinds of evidence which 
would support his claims for increased disability ratings.  
The veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.



(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, there are VA and private outpatient records 
and several VA examinations on file beginning in December 
1992, with the most recent examination conducted in 
September 2001.  The veteran and his representative have 
been given ample opportunity to present evidence and 
argument in support of his claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues addressed in this decision has been consistent with 
the provisions of the law.  Accordingly, the Board will 
proceed to a decision on the merits of the issues on appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
The veteran is currently assigned separate 20 percent 
disability ratings for action tremors of each hand under the 
provisions of Diagnostic Code 8513. 

Specific schedular criteria

Diagnostic Code 8513 pertains to paralysis of all radicular 
nerve groups.  Under this Code section, a 20 percent rating 
is assigned for mild incomplete paralysis of a radicular 
group of either the dominant or non-dominant side.  Moderate 
incomplete paralysis involving a radicular group of the non-
dominant side warrants an evaluation of 30 percent, and 
moderate incomplete paralysis of a radicular group of the 
dominant side warrants a 40 percent evaluation.  Severe 
incomplete paralysis of a radicular group on the non-
dominant side warrants a 60 percent evaluation, and severe 
incomplete paralysis of a radicular group of the dominant 
side warrants a 70 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2002).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2002).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners, although evidence to be considered by the 
Board, is not necessarily dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 
(2002).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note (2002).

The provisions of 38 C.F.R. § 4.120 (2002) dictate that 
neurologic disabilities are ordinarily rated in proportion 
to the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records reveal problems in 1992 with shaking 
of the hands, which were diagnosed as hand tremors.  

A May 1994 rating decision granted entitlement to service 
connection for action tremors of the hands, and assigned 
separate 20 percent evaluations effective July 2, 1992.  The 
Board notes that while the veteran has complained of tremors 
throughout his body, he is only service connected for 
tremors of the hands.

VA outpatient records dated from August 1997 to July 2001 
reveal continued complaints of tremors with weakness and 
pain, especially on the right.  A November 1999 EMG was 
considered abnormal, with minimal evidence suggestive of 
chronic reinnervation limited to a single site in the C7-T1 
paraspinal muscle on the right, which was thought to reflect 
an old or chronic right cervical radiculopathy.  

VA examinations in January 2000 and September 2001 showed 
intact sensation and full motor strength; the veteran had no 
difficulty writing a sentence in January 2000.  When 
examined in November 2000, the veteran complained that his 
hand tremors had gotten worse over the years.  Although 
examination in November 2000 revealed some decreased 
sensation to light touch on the fingertips of the right 
hand, sensation was intact to more painful stimuli.  Motor 
sensation was intact; motor strength was diminished very 
slightly on the right.  Grip strength was full in September 
2001.

It was concluded in VA outpatient records dated in July 2001 
that the veteran had chronic upper extremity pain, worse 
with fatigue and working overhead, with evidence for 
thoracic outlet syndrome.  July 2001 records from R.C.J., 
M.D., reveal complaints of progressive weakness in the 
hands, and it was noted that his grip felt weak.  Dr. J. 
indicated that there was no definite reflex, motor, or 
sensory deficit in the right upper extremity.  Probable 
thoracic outlet syndrome was diagnosed by Dr. J. in July 
2001 and by VA in September 2001.  

Analysis

The veteran in essence contends that his hand tremors have 
become worse over the years and that an increased disability 
rating is therefore warranted.  He also contends that he has 
various other symptoms which are related to the service-
connected hand tremors.  As indicated in the Introduction, 
the veteran's contentions pertaining to service connection 
for various other disabilities are not currently on appeal.  

Selection of diagnostic code

The veteran's action tremors have been rated by analogy to 
mild incomplete radicular paralysis under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2002).  
See 38 C.F.R. § 4.20 (2001) [when an unlisted condition is 
encountered it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Because the veteran's symptoms of tremors of the hands 
appear to involve neurological symptomatology, rather than 
muscular or vascular symptomatology, and it is unclear which 
upper extremity radicular group is involved, the Board 
agrees with the RO that the most appropriate diagnostic code 
is 8513, which involves all radicular groups.  The veteran 
has not suggested that the use of another diagnostic code 
would be more appropriate.

Schedular rating

For reasons which are expressed immediately below, the Board 
believes that, based on the evidence on file, 20 percent 
ratings are consistent with the medical descriptions of the 
veteran's hand disabilities and adequately compensates the 
veteran for his reported pain and weakness and for mild 
neurological deficits involving tremors of the hands.  

As indicated above, the next higher rating available under 
Diagnostic Code 8513 is 40 percent, for moderate incomplete 
paralysis of the lower radicular group.  As an initial 
matter, there is no evidence of complete paralysis, and the 
veteran dos not contend that his hands are completely 
paralyzed.

As discussed above, words such as "moderate" are not defined 
in the VA Schedule for Rating Disabilities.  "Moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc." Webster's New World Dictionary, Third 
College Edition (1988), page 871.  The Board concludes that 
a higher disability rating is not warranted, since moderate 
disability has not been demonstrated in either hand.  
Rather, the disability is in the opinion of the Board more 
appropriately characterized as "mild" and therefore warrants 
a 20 percent rating for each hand.  
In this respect, the Board points out that a VA examiner in 
January 2000 concluded that the veteran's functional loss 
from his action tremors was mild.  

While the veteran has contended that his hand tremors 
prevent him from lifting much of anything, and weak grip 
strength was noted by Dr. J. in July 2001, the rest of the 
medical evidence does not support this contention.  Grip 
strength was full in September 2001.  Moreover, recent VA 
examinations showed full motor strength.  

Although the veteran has complained of significant 
functional problems due to tremors, including problems with 
his back and legs, the Board again notes that he is only 
service connected for tremors of the hands.  The Board 
additionally notes certain recent medical evidence, 
including the July 2001 VA outpatient treatment report and 
the July and September 2001 records of Dr. J., which shows 
upper extremity pain and weakness.  These complaints and 
findings were not, however, limited to the veteran's hands, 
and another source, thoracic outlet syndrome, was 
identified.  As noted in the Introduction, the veteran's 
claim of entitlement to service connection was denied in 
April 2002 and that issue is not now before the Board.  The 
Board's inquiry is limited to the service-connected hand 
tremors.

As noted above, the provisions of 38 C.F.R. § 4.120 (2002) 
dictate that neurologic disabilities are ordinarily rated in 
proportion to the impairment of motor, sensory or mental 
function, with special consideration of complete or partial 
loss of use of one or more extremities.  In this case, the 
objective medical evidence appears to indicate that the 
actual impairment caused by the veteran's service-connected 
hand tremors is minimal.  There is no objective evidence to 
the effect that the veteran cannot perform most hand 
functions, including handwriting.  For these reasons, the 
Board 
Believes that the disability is most appropriately 
characterized as mild.

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion 
that the veteran's service-connected action tremor of either 
hand is consistent with or approximates the criteria for an 
evaluation in excess of the currently assigned 20 percent.  
Accordingly, for the reasons and bases expressed above, 
entitlement to an evaluation in excess of 20 percent for 
action tremors of either the right or left hand is not 
established.


ORDER

Entitlement to an increased evaluation for action tremor of 
the right hand is denied.

Entitlement to an increased evaluation for action tremor of 
the left hand is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

